El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Conforme se desprende de la querella radicada ante el Tribunal de Contribuciones, la querellante Sucesión J. Serra-*36llés es una sociedad civil, agrícola e industrial, y para las fechas a que se refiere la querella poseía, mantenía y fun-cionaba una planta industrial para la fabricación de azúcar crudo y sus derivados, en el barrio Sabanétas, de Ponce, nom-brada Central Mercedita. En 19 de septiembre de 1947 ella importó de Estados Unidos-dos romanas conocidas por “railroad truck scales”, las cuales utiliza para pesar la caña que llega en camiones y vagones a la central antes de descar-garla en la hamaca que conduce la materia- prima a los moli-nos, siendo la instalación, de dichas romanas exigidas por la Comisión de Servicio Público de Puerto Rico, por otras agencias del Gobierno Insular y por el Departamento de Agricultura de los Estados Unidos. Dichas romanas inter-vienen con la materia prima a ser manufacturada en azúcar crudo, desde el comienzo de su manufactura. En 6 de oc-tubre de 1947 la querellante solicitó por escrito del Tesorero de Puerto Rico que la eximiera del pago de arbitrios sobre dichas romanas, por ser las mismas esenciales para el fun-cionamiento de su planta industrial y en 10 de febrero de 1949 el querellado denegó su solicitud y la requirió de pago, efectuándose el mismo bajo protesta para evitar que se le penalizara, mediante la imposición de recargos, intereses y multas; y que el peso de dichos arbitrios ha sido sufrido real-mente por ella.
Negados por él Tesorero los hechos fundamentales alega-dos por la querellante y celebrado el juicio correspondiente ante el Tribunal de Contribuciones, éste dictó sentencia decla-rando sin lugar la querella en todas sus partes. Para revi-sar esa sentencia expedimos un auto de certiorari especial. Véase el artículo 6 de la Ley núm. 328 de 13 de mayo de 1949, págs. 997, 1005.
La única cuestión a ser determinada en este recurso, es por tanto, si las dos romanas aludidas están o no. exentas del pago de arbitrios. De acuerdo con la sección 16-B de la Ley de Rentas Internas de Puerto Rico — núm. 85 de 20 de agosto de 1925, pág. 585 — según fué enmendada *37por la Ley núm. 436 de 14 de mayo de 1947, pág. SOS,(1) “Estará exento del pago de los arbitrios impuestos por esta Ley todo aparato, maquinaria o equipo que sea esencial para el establecimiento y funcionamiento de plantas industriales; . . . Disponiéndose, finalmente, que por ser ésta una exen-ción que ampara la maquinaria esencial para el estableci-miento y funcionamiento de plantas industriales, deberá en-tenderse aplicable sólo a la maquinaria de la fase fabril productiva del proceso industrial que intervenga con las mate-rias primas desde el comienzo del proceso de manufactura hasta su terminación, incluyendo envase y rotulación del pro-ducto ; pero no amparará la maquinaria, aparatos, equipo, ni vehículos empleados en la fase administrativa o comercial de la industria; . . . ”
La contención de la querellante, naturalmente, es que las dos romanas en cuestión cumplen estrictamente con los requi-sitos exigidos por la ley para disfrutar de la exención por ser esenciales para el funcionamiento de su planta industrial y por intervenir con la materia prima desde el comienzo del proceso de' la manufactura del azúcar hasta su termi-nación. El Tesorero niega tal aseveración. Admite, sin embargo, que las mismas son esenciales en la fase administra-tiva del negocio y sostiene que siendo ello así por disposición expresa del estatuto no están exentas del pago de arbitrios.
La prueba ofrecida por la querellante para sostener su contención demuestra que las romanas en cuestión se utilizan para pesar la caña, traída en camiones y vagones de ferro-carril hasta su central antes de pasar a la hamaca que la conduce a los molinos; que dichas romanas intervienen con caña de los colonos; que son esenciales para la eficiencia de la industria en sí; y que el peso de la caña es factor inelu-dible en el control técnico del proceso a los fines de obtener *38los mejores resultados productivos. Dicha prueba admitió, no obstante, que se puede convertir la caña en azúcar sin pesarla y que “es preciso tener el peso de la caña de cada uno (de los colonos) para calcular su participación en el azúcar, porque sin el peso dé la caña de cada vehículo sería imposible calcular qué azúcar pertenece a cuál colono.” (Pá-réntesis nuestro.)
En el caso de Central Coloso v. Tribunal de Contribuciones, 70 D.P.R. 65, que a nuestro juicio guarda bastante ana-logía. con el presente, el problema envuelto fué si los vagones de ferrocarril que se usan para transportar caña a una central están exentos del pago de arbitrios a tenor con la sección 16-B. Resolvimos en él que de la faz de la ley aparece que la Asamblea Legislativa tuvo por miras limitar la exención a la unidad que constituye la planta industrial y que el pro-ceso industrial no incluye transportación de la materia prima necesaria para dicho proceso.
La sección 16-B es una ley de exención y debe interpre-tarse restrictivamente. Tesorero v. Tribunal de Contribuciones y Cervecería India, 71 D.P.R. 512, 516. No sólo es ello así, sino que por disposición expresa de la referida ley la exención no ampara la maquinaria, aparatos, etc., emplea-dos en la fase administrativa o comercial de la industria. Como hemos visto, dichas romanas no se utilizan directa-mente en el proceso industrial de la querellante sino más bien en su parte administrativa y para aumentar su eficien-cia. No intervienen en forma alguna con la conversión de la materia prima desde el comienzo del proceso de elaboración hasta su terminación. Forzoso es, pues, concluir que el Tribunal de Contribuciones no erró al dictar sentencia en la forma en que lo hizo.

La sentencia recurrida será confirmada.


 La enmienda introducida a esta misma sección por la Ley núm. 166 de 3 de' mayo de 1950, pág. 449, no es aplicable a este caso, toda vez que las romanas aquí envueltas fueron importadas en 19 de septiembre de 1947.